Title: To Thomas Jefferson from Thomas Jefferson Randolph, 11 November 1808
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


                  
                     Dear grandfather 
                     
                     Nov 11 Museum
                  
                  The Introductory lectures have began this week, before I could attend any lecture at the University I was obliged to Matriculate, that is, to become a student of Medicine, which cost 4$ & Dr Phisick raised his ticket to 15$ Dr Wistar would not recieve any thing for his & he says I must attend Dr. Woodhouse untill he hears from you. I have purchased Bells Anatomy at 22$ being the only one for sale in the united states. your bridle is plated tolerable well & will go in the packet with the lamp, Dr Say has your watch. I wish to join the desecting class if you have no objections, the expense will be 15 or 20$ 
                  yours sincerely
               